Third District Court of Appeal
                                State of Florida

                           Opinion filed January 6, 2021.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                 Nos. 3D19-1977, 3D19-1976 and 3D19-1975
             Lower Tribunal Nos. 09-70721, 10-36073 and 09-70726
                             ________________


                            Daniel Fox, etc., et al.,
                                    Appellants,

                                         vs.

                           City of Aventura, et al.,
                                    Appellees.



     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, Abby Cynamon, Judge.

      Schuler, Halvorson, Weisser, Zoeller & Overbeck, P.A., Jason D. Weisser,
and David M. Kerner (West Palm Beach); Harris Appeals, P.A., and Andrew A.
Harris (Palm Beach Gardens), for appellants.

      Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., E. Bruce
Johnson, and Christopher J. Stearns (Ft. Lauderdale); Weiss Serota Helfman Cole &
Bierman, P.L., Edward G. Guedes and Samuel I. Zeskind, for appellees.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.
      PER CURIAM.

      Affirmed. See Roth v. Cohen, 941 So. 2d 496, 500 (Fla. 3d DCA 2006) (“For

an issue to be preserved for appeal, … it ‘must be presented to the lower court and

the specific legal argument or ground to be argued on appeal must be part of that

presentation if it is to be considered preserved.’ ” (quoting Archer v. State, 613 So.

2d 446, 448 (Fla. 1993))).




                                          2